                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

JEREMY WRIGHT,                                )
    Plaintiff,                                )       Civil Action No. 7:19cv00541
                                              )
v.                                            )       MEMORANDUM OPINION
                                              )
OFFICER GRIFFIN, et al.,                      )       By: Michael F. Urbanski
     Defendants.                              )       Chief United States District Judge

       Plaintiff Jeremy Wright, a Virginia inmate proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983. On December 16, 2019, defendants filed a motion for summary

judgment and, on December 17, 2019, the court issued a notice pursuant to Roseboro v. Garrison,

528 F.2d 309, 310 (4th Cir. 2005). See ECF Nos. 12 and 14. The Roseboro notice gave Wright

twenty-one days to file a response to the motion and advised him that, if he did not respond, the

court would “assume that Plaintiff has lost interest in the case, and/or that Plaintiff agrees with

what the Defendant[s] states in their responsive pleading(s).” See ECF No. 14. The notice further

advised Wright that, if he wished to continue with the case, it was “necessary that Plaintiff respond

in an appropriate fashion,” and that if he failed to file some response within the time allotted, the

court “may dismiss the case for failure to prosecute.” Id. Wright did not respond to the motion

for summary judgment. Therefore, the court will dismiss Wright’s complaint without prejudice

for failure to prosecute.

                   28th day of January, 2020.
       ENTER: This ____
